DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a divisional application U.S. Application No. 15/522,113, filed April 26, 2017, which is a U.S. national phase of International Application No. PCT/EP2015/074850, filed on October 27, 2015, which claims priority to U.S. Provisional Application No. 62/068,919, filed October 27, 2014. 

Information Disclosure Statement
The Information Disclosure Statement(s) filed 7/20/2020 has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the immunomodulatory drug is selected from the group consisting of anti-PD, anti-PD-L1, anti-CD40, anti-GM-CSF, anti-CSF-IR, and anti-CTLA-4.” However, none of the members of the Markush group are drugs. These are functions of drugs. Claim 8 has the same problem because it recites “anti-PD-1”.
It is not clear how the term in the parentheses further modify the claim. It is not clear what “(Agonist)” is referring to, especially given that it is after the term “anti-CD40”. 
For the above reasons, the claims are indefinite because one of ordinary skill in the art is not apprised of the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
R.G. Pestell (US 2013/0303512 A1) in view of Stewart et al. (US 2016/0051672 – effective filing date Jun 17, 2014).

Claimed invention
The claims are drawn to treating cancer in a subject by administering to the subject:
A CCR5 antagonist in an amount effective to treat the cancer,
An immunomodulatory therapy, and
radiation therapy and/or an additional chemotherapy.


Prior art
Pestell teaches the use of CCR5 receptor antagonists as adjuvant therapy to treat cancer patients. See title; abstract; 0007. Particularly, Pestell teaches that maraviroc, i.e., a CCR5 receptor antagonist, was used to treat breast cancer and reduce its metastasis. See 0360, 0365.
“…(iii) maraviroc, an FDA-approved drug for the treatment of CCR5-trophic HIV infection, reduce metastatic tumor burden in vivo.”See 0360.
“The in vivo antimetastatic effect of maraviroc was shown by injecting MDA.pFULG cells into the circulation of immunodeficient mice and treating them with clinically relevant doses of the drug. In humans, oral doses of 300 mg produce an average Cmax of 1,200 nmol/L, whereas in mice 16 mg/kg produce an average Cmax of 1,045 nmol/L. Because the drug is taken twice a day in the clinical setting, 16 mg/kg/d divided into 2 doses and administered during the experiments described herein. Maraviroc significantly reduced the pulmonary tumor burden. Although it has been proposed that pharmacologic CCR5 inhibition may be beneficial for patients with breast cancer, to our knowledge this is the first study showing that systemic administration of a CCR5 antagonist reduces metastatic colonization of basal breast cancer cells.
See 0365. Emphasis added.
Pestell further teaches that the CCR5 receptor antagonist can be combined with additional therapeutic  agents and active ingredients. See 0296.

Although Pestell teaches that maraviroc can be used to treat breast cancer in combination with another chemotherapy, Pestell does not teach an immunomodulatory therapy.

However, immunomodulatory therapy was already known to be useful for treating cancers including breast cancer. For example, Stewart teaches the use of antagonists against PD-1 and PD-L1 in combination with radiation therapy for the treatment of cancer. See title; abstract. In one embodiment, triple negative breast cancer is treated with a PD-I inhibitor, i.e., anti-PD-1, and radiation. See 0057. Stewart also teaches a treatment protocol for treating breast cancer comprising administering radiation and the anti-PD-1/anti-PD-L1 agent, MEDI4736. See 0090; Claim 17.

Claim 2 limits Claim 1, wherein the cancer is primary colorectal cancer, metastatic colorectal cancer, primary breast cancer, or metastatic breast cancer. As outlined above, Pestell teaches treatment of breast cancer.

Claims 3 and 4 limit the CCR5 antagonist to a Markush list that includes maraviroc.  As outlined above, Pestell teaches maraviroc as the CCR5 receptor inhibitor.

Claims 5 and 6 limits the amount of the CCR5 antagonist between about 150 mg and about 600 mg once or twice a day, including more specifically an amount of 300 mg twice a day.  Pestell teaches that for oral and parenteral administration to human subjects, the daily dosage level of the CCR5 receptor antagonist will usually be from 1 micro gram/kg to 25 mg/kg (in single or divided doses). Thus, tablets or capsules of the CCR5 receptor antagonist may contain from 0.05 mg to 1.0 g of active compound for administration singly or two or more at a time, as appropriate. The physician in any event will determine the actual dosage which will be most suitable for any individual patient and it will vary with the age, weight and response of the particular patient. The above dosages are exemplary of the average case. There can, of course, be individual instances where higher or lower dosage ranges are merited and such are within the scope of this invention. Specifically, Pestell teaches oral doses of 300 mg maraviroc and administration twice daily. See 0365.

Claims 7 and 8 limits the immunomodulatory drug to a member of a Markush group that includes anti-PD-1.  

Claims 9 and 10 limit Claim 1, wherein the additional anti-cancer- therapy is radiation therapy, wherein the radiation therapy comprises a low dose radiation of 2- 30 Gy or a high dose radiation of 31- 100 Gy, respectively. Stewart teaches that radiation therapy is administered  at 70 Gy but can be divided into 5 fractions, i.e., 14 Gy. Therefore, Stewart teaches administration of both low and high dose radiation.

Claim 14 limits Claim 1, wherein the additional anti-cancer-therapy is administered sequentially or concurrently with the CCR5 antagonist and the immunomodulatory therapy. Pestell teaches that the CCR5 antagonist is administered concurrently or concomitantly. See 0006; Claim 11.


B.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over R.G. Pestell (US 2013/0303512 A1) in view of Stewart et al. (US 2016/0051672 – effective filing date Jun 17, 2014), as applied to Claims 1-10 and 14 above, taken further in view of Ferree et al. (US 2014/0037620 A1).

Claimed invention
Claims 11 and 12 limits Claim 1, wherein the additional anti-cancer- therapy is chemotherapy and radiation therapy; wherein the chemotherapy is selected from the group consisting of platinum-based therapies, gemcitabine, and taxanes; and wherein the radiation therapy comprises a low dose radiation of 2-30 Gy (Claim 11) or wherein the radiation therapy comprises a high dose radiation of 31-100 Gy (Claim 12).  Claim 13 limits Claim 1, wherein the additional anti-cancer-therapy is chemotherapy, wherein the chemotherapy is selected from the group consisting of platinum-based therapies, gemcitabine, and taxanes. 

Prior art
The disclosures for Pestell and Stewart suggest the treatment of breast cancer with maraviroc (i.e., CCR5 inhibitor), an anti-PD-1 agent (i.e., immunomodulatory agent) and radiation. However, their combination does not expressly teach a platinum-based therapy, gemcitabine, or a taxane as required in Claims 11-13.
However, it was already known that gemcitabine is useful for the therapeutic treatment of breast cancer. See Ferree, title; abstract. The gemcitabine treatment can be combined with other known anticancer agents. See 0009. Therefore, one of ordinary skill in the art would have found it obvious to combine gemcitabine treatment with maraviroc, anti-PD_1 and low or high radiation for treating breast cancer as claimed because Ferree teaches gemcitabine can be used in combination with other chemotherapeutic agents to treat breast cancer and Pestell and Stewart suggest the use of a combination of maraviroc, anti-PD-1 agents and low and high radiation for treating breast cancer. The artisan would have had a reasonable expectation of predictability of treating breast cancer given that methods for treating breast cancer by administering gemcitabine (Ferree) and maraviroc, anti-PD-1 and radiation (Pestell and Stewart).
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.   


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629       
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629